INRE:

)
)
RoCK IsLAND REALTY, LLC, ) Chapter 11
)
)

UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT GF ILLINOIS

Debtor. Case No. 15-8 l 508

MOTION TO ENLARGE TIME TO FILE FINAL DECREE

NC)W COMES Rock lsland Realty, LLC, Chapter ll Debtor-in-Possession, by its

attorneys, Katz Nowinski P.C. and for its Motion to Enlarge Time to File Final Decree, pursuant

to Rule 9006, states:

l.

2.

l().

Rock Island Realty filed an emergency Chapter ll bankruptcy on October 2, 2015.
The Court approved the Disclosure Statement on July ll, 2017.
Debtor-in-Possession filed its Third Amended Plan on March 9, 2018.

The Court entered an Order confirming the Plan on June 28, 2018.

The Final Decree is due October 15, 20l 8, and this motion is timely tiled.

Counsel has a completed draft of the Motion for Entry of Final Decree.

As of the time of this tiling, Debtor still has $7,469.50 in approved administrative
expenses still owed.

lt is anticipated that such administrative expenses Will be paid shortly.

The entry of a Final Decree, while administrative expenses are still owing, is
premature

Counsel wishes to extend the deadline to tile the Final Decree to October 31, 2018 to

ensure payment of all administrative expenses

ll. The case is ripe for entry of a final decree because the steps of the Plan are otherwise
proceeding
WHEREFORE, Rock Island Realty, LLC, Chapter ll Debtor-in-Possession requests that
the Court enter an order extending the deadline to file the Final Decree until October 31, 2018,

and for such other and further relief as the Court may deem just and proper.

Rock Island Realty, LLC,

Chapter ll Debt r-in-P session,
By: %` /

Dale G.?aié( 3124381)

 

KATZ NOWINSKI P. C.

Attorneys for Chapter ll Debtor-in-Possession
1000 36“‘ Avenue

Moline, IL 61265

Telephone: 309-797-3000

Email: dhaake@katzlawfrrm.com
S:\DGH\PLEAD\19562-1.RI.Realty.Mtn.Enlarge.Time.Fina|.Decree.docx

CERTIFICATE OF SERVICE
The undersigned certifies that the foregoing MOTION FOR ENTRY OF FINAL DECREE was

served upon all parties to the above cause, to each of the attorneys of record herein, at the respective
addresses or via electronic service set forth below on October 15, 2018.

15-81508 Notice will be electronically mailed to:

Dale G Haake on behalf of Debtor Rock Island Realty, LLC
dhaake@katzlawfirm.com, vkennedv@katzlawfirm.com;awierenga@katzlawfirm.corn

Dale G Haake on behalf of Plaintiff Rock Island Realty, LLC
dhaake@katzlawfirm.com, vkennedv@l<atzlawfirm.com;awierenga@katzlawfirm.com

David G. Morrison on behalf of Creditor City of Rock Island
dmorrison@mmcwlaw.com, woolleybear@att.net,mwoollev@mmcwlaw.com

Sabrina M Petesch on behalf of U.S. Trustee U.S. Trustee
sabrina.m.petesch@usdoi.gov

Abby Lynn Sgro on behalf of Creditor Rock Island County Illinois
asgro@giffinwinning.com, leighs@giffinwinning.com

Abby Lynn Sgro on behalf of Defendant Rock Island County
asgro@giffinwinning.com, leighs@giffinwinning.com

Abby Lynn Sgro on behalf of Interested Party Rock Island County lllinois
asgro@giffinwinning.com, leighs@giffinwinning.com

Christopher E Sherer on behalf of Creditor Rock Island County lllinois
csherer@giffinwinning.com, LeighG@giffinwinning.com

Christopher E Sherer on behalf of Defendant Rock Island County
csherer@giffinwinning.com, LeighG@Qiffinwinning.coin

Christopher E Sherer on behalf of Interested Party Rock Island County lllinois
csherer@giffinwinning.com, LeighG@giffinwinning.com

Kathy Swett on behalf of Creditor Rock Island County Illinois
swettk@co.rock-island.il.us, logginst@co.rock-island.il.us

Kathy Swett on behalf of Defendant Rock Island County
swettk@co.rock-island.il.us, logginst@co.rock-island.il.us

Kathy Swett on behalf of Interested Party Rock Island County Illinois
swettk@co.rock-island.il.us, logginst@co.rock-island.il.us

U.S. Trustee
USTPRegion l O.PE.ECF @usdoi . gov

Courtesy copy to:
Rock Island Realty, LLC.

/s/ Dale G. Haake

Dale G. Haake (03124381)
Katz Nowinski P.C.

1000 36th Avenue

Moline, IL 61265
309-797-3000

dhaake ,katzlawfirrn.com

